                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 MANUFACTURING RESOURCES
 INTERNATIONAL, INC.,

                             Plaintiff;

               V.                                      Civil Action No. 17-269-RGA

 CIVIQ SMARTSCAPES, LLC, et al. ,

                             Defendants.



                                MEMORANDUM OPINION
Arthur G. Connolly III, Ryan P. Newell, and Kyle Evans Gay, CONNOLLY GALLAGHER
LLP, Wilmington, DE; Jeffrey S. Standley, James Lee Kwak (argued), and F. Michael Speed, Jr.
(argued), STANDLEY LAW GROUP LLP, Dublin, OH, attorneys for Plaintiff.

John W. Shaw (argued), Karen E. Keller, David M. Fry, and Nathan R. Hoeschen, SHAW
KELLER LLP, Wilmington, DE; Douglas J. Kline (argued), Srikanth K. Reddy (argued), and
Molly R. Grarnmel, GOODWIN PROCTER LLP, Boston, MA; Naomi L. Birbach, GOODWIN
PROCTER LLP, New York, NY; Yuval H. Marcus, Cameron S. Reuber, Matthew L. Kaufman,
and Lori L. Cooper, LEASON ELLIS LLP, White Plains, NY, attorneys for Defendants.




August zK_ , 2019
lid(;~,
        Currently pending before the Court are Plaintiff's Motion for Summary Judgment and

Daubert Motion (D.I. 207) and Defendants' Motion for Partial Summary Judgment and Daubert

Motion. (D.I. 202). The parties have fully briefed the issues. (D.I. 203 , 212, 239, 240, 247, 252).

I heard helpful oral argument on August 22, 2019. (Hr' g Tr.).

I.      BACKGROUND

        Plaintiff Manufacturing Resources International, Inc. filed suit against Defendants Civiq

Holdings, Civiq Smartscapes, Comark Holdings, and Comark on March 14, 2017 alleging

infringement of seventeen patents. 1 (D.I. 1 ,r 144). Defendants counterclaimed. (D.I. 18). Both

parties have amended their claims. (D.I. 84, 101). The parties completed fact discovery on

November 30, 2018 and expert discovery on April 5, 2019. (D.I. 163). Trial is scheduled to begin

on September 9, 2019. (D.I. 26).

        The patent claims remaining in the case are claim 1 of U.S. Patent No. 8,854,595 ("the

' 595 Patent"), claims 8, 11 , and 14-15 ofU.S Patent No. 8,854,572 ("the ' 572 Patent"), claims 2

and 6 of U.S. Patent No. 8,773,633 ("the ' 633 patent"), claim 18 of U.S. Patent No. 9,629,287

("the '287 patent"), and claims 1 and 2 of the U.S . Patent No. 9,173,325 ("the ' 325 patent"). (D.I.

21 2 at 3; D.I. 264).

        Plaintiff has now moved for summary judgment of (1) direct infringement of claim 1 of

the ' 595 patent, claims 2 and 6 of the ' 633 patent, and claims 1 and 2 of the '325 patent; (2) induced

infringement of claims 8, 11 , and 14-15 of the ' 572 patent; (3) no inequitable conduct; and (4) on

Defendants' Lanham Act and Delaware Deceptive Trade Practice counterclaims. (D.I. 212 at 2-



1
  U.S. Patent Nos. 8,854,595, 9,173,322, 8,767,165, 8,274,622, 8,482,695, 8,854,572, 9,089,079, 8,373,841 ,
8,351 ,01 4, 9,030,129, 9,167,655, 8,125,163, 8,829,815 , 9,3 13,91 7, 8,497,972, 8,016,452, and 9,448,569. (D.I. I
~ 144).



                                                        1
3). Defendants have moved for partial summary judgment of (1) noninfringement of the ' 325

patent; (2) invalidity for lack of written description for the '287 patent claims; and (3) no pre-suit

damages for any of the asserted patents. (D.I. 203 at 1).

II.    LEGAL STANDARD

        "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed.

R. Civ. P. 56(a). The moving party has the initial burden of proving the absence of a genuinely

disputed material fact relative to the claims in question. Celotex Corp. v. Catrett, 477 U.S . 317,

330 (1986). Material facts are those "that could affect the outcome" of the proceeding, and "a

dispute about a material fact is 'genuine' if the evidence is sufficient to permit a reasonable jury

to return a verdict for the nonmoving party." Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986)). The burden on the

moving party may be discharged by pointing out to the district court that there is an absence of

evidence supporting the non-moving party' s case. Celotex, 477 U.S. at 323 .

        The burden then shifts to the non-movant to demonstrate the existence of a genuine issue

for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp. , 475 U.S. 574, 586-87 (1986);

Williams v. Borough of West Chester, Pa. , 891 F.2d 458, 460-61 (3d Cir. 1989). A non-moving

party asserting that a fact is genuinely disputed must support such an assertion by: "(A) citing to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or other

materials; or (B) showing that the materials cited [by the opposing party] do not establish the

absence . .. of a genuine dispute ... ." Fed. R. Civ. P. 56(c)(l).




                                                   2
       When determining whether a genuine issue of material fact exists, the court must view the

evidence in the light most favorable to the non-moving party and draw all reasonable inferences

in that party' s favor. Scott v. Harris, 550 U. S. 372,3 80 (2007); Wishkin v. Potter, 476 F.3d 180,

184 (3d Cir. 2007). A dispute is "genuine" only if the evidence is such that a reasonable jury could

return a verdict for the non-moving party. Anderson, 477 U.S. at 247--49. If the non-moving party

fails to make a sufficient showing on an essential element of its case with respect to which it has

the burden of proof, the moving party is entitled to judgment as a matter of law. See Celotex Corp. ,

477 U.S. at 322.

III.   DISCUSSION

       A. Infringement of the '325 Patent

       The parties have both moved for summary judgment on infringement of claims 1-2 of the

' 325 patent. (D.I. 203 at 8; D.I. 212 at 24). The parties agree that there is no dispute of material

fact as to how the Accused Link Kiosk operates for the purposes of determining infringement of

claims 1 and 2 of the ' 325 patent. (D.I. 203 at 9; D.I. 212 at 26). However, the parties dispute

whether the following claim limitation is met: "a circulating fan assembly positioned to force

circulating gas through the first gaseous loop, second gaseous loop, and heat exchanger." (D.I.

212 at 25). The parties' central dispute appears to be the scope of the claim term "circulating fan

assembly." (D.I. 203 at 8; D.I. 212 at 25 ; D.I. 239 at 17). The term "circulating fan assembly"

was not identified in the parties' claim construction briefing, and therefore has not yet been

construed. (D.I. 94-1 ; D.I. 124). Thus, I must construe the claim term before the question of

infringement can be resolved. 0 2 Micro Int '! Ltd v. Beyond Innovation Tech. Co., Ltd , 521 F.3d

1351 , 1360 (Fed. Cir. 2008) ("When the parties raise an actual dispute regarding the proper scope

of these claims, the court, not the jury, must resolve that dispute.").




                                                  3
               1. Claim Construction

       "It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude." Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en bane) (internal quotation marks omitted). '"[T]here is no magic formula or

catechism for conducting claim construction.' Instead, the court is free to attach the appropriate

weight to appropriate sources ' in light of the statutes and policies that inform patent law.'"

SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 977-80 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S. 370

(1996). Of these sources, "the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term."

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

       "[T]he words of a claim are generally given their ordinary and customary meaning . . ..

[Which is] the meaning that the term would have to a person of ordinary skill in the art in question

at the time of the invention, i.e., as of the effective filing date of the patent application." Id. at

1312-13 (citations and internal quotation marks omitted). "[T]he ordinary meaning of a claim

term is its meaning to [an] ordinary artisan after reading the entire patent." Id. at 13 21 (internal

quotation marks omitted). "In some cases, the ordinary meaning of claim language as understood

by a person of skill in the art may be readily apparent even to lay judges, and claim construction

in such cases involves little more than the application of the widely accepted meaning of

commonly understood words." Id. at 1314.




                                                  4
       When a court relies solely upon the intrinsic evidence-the patent claims, the specification,

and the prosecution history-the court' s construction is a determination oflaw. See Teva Pharm.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831 , 841 (2015). The court may also make factual findings

based upon consideration of extrinsic evidence, which "consists of all evidence external to the

patent and prosecution history, including expert and inventor testimony, dictionaries, and learned

treatises." Phillips, 415 F.3d at 1317-19 (internal quotation marks omitted). Extrinsic evidence

may assist the court in understanding the underlying technology, the meaning of terms to one

skilled in the art, and how the invention works. Id. Extrinsic evidence, however, is less reliable

and less useful in claim construction than the patent and its prosecution history. Id.

       "A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent." Renishaw PLC v. Marposs Societa ' per Azioni,

158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that "a claim interpretation that would exclude

the inventor' s device is rarely the correct interpretation." Osram GMBH v. Int '! Trade Comm 'n,

505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

       Claim 1 of the '325 patent reads as follows :

       1. An electronic display assembly comprising:
           a first and second electronic image assembly where the two image assemblies
           are positioned back to back;
           a first closed gaseous loop encircling the first image assembly;
           a second closed gaseous loop encircling the second image assembly;
           a heat exchanger placed within the path of both the first and second closed
           gaseous loops;
           a circulating fan assembly positioned to force circulating gas through the first
           gaseous loop, second gaseous loop, and heat exchanger; and
           an open loop fan which forces ambient air through the heat exchanger;
           wherein the ambient air is not permitted to mix with the circulating gas.




                                                 5
('325 patent, cl. 1 (disputed term italicized)).

           Plaintiff asserts that the plain and ordinary meaning of the claim term "circulating fan

assembly" may read on an apparatus where one or more "circulating fan assembl[ies ]" are required

to circulate gas through the two loops and the heat exchanger. (D.I. 212 at 25). Alternatively,

Plaintiff argues that the term "assembly" is sufficiently broad to cover subassemblies that are

electrically connected and commonly controlled.                     (Id. at 26).         Defendants assert that the

"circulating fan assembly" must force the gas through a single unitary pathway that is defined by

"the first gaseous loop, second gaseous loop, and heat exchanger." (D.I. 203 at 8-9; D.I. 239 at

18-20).

           First, Plaintiff is incorrect that the combination of a "comprising" claim and the use of the

indefinite article "a" or "an" broadens the scope of the term "circulating fan assembly."2 Thus,

the use of "comprising" can not abrogate the requirement that there must be at least one

"circulating fan assembly" that is "positioned to force circulating gas through" each of "the first

gaseous loop, [the] second gaseous loop, and [the] heat exchanger." See Spectrum Int '! Inc. v.

Sterilite Corp., 164 F.3d 1372, 1380 (Fed. Cir. 1998); Outside the Box Innovations, LLC v. Travel

Caddt, Inc. , 695 F.3d 1285, 1305 (Fed. Cir. 2012).

           Second, Plaintiff asserts that "assembly" is sufficiently broad to encompass subassemblies

that are electrically connected and commonly controlled. (D.I. 212 at 26). The specification

repeatedly uses the term "assembly" in accordance with its ordinary meaning, "a unit consisting

of components that have been fitted together."                   ('325 patent, col. 3-9); Assembly, OXFORD

DICTIONARY ONLINE (August 26, 2019). Thus, the term "circulating fan assembly" should be




2   The parties agree that "a" means one or more. (D.l. 240 at 4; Hr'g Tr. at 72:6-9).


                                                            6
interpreted broadly to mean "a collection of connected fans that are operable together" and meet

the remainder of the claim limitation.

       Defendants assert that the claim term should be read to reqmre the "circulating fan

assembly" to be positioned to force gas through a single unitary pathway defined by "the first

gaseous loop, second gaseous loop, and heat exchanger." To support this claim construction,

Defendants point to the figures in the patent. (Hr'g Tr. at 75:12-76:21). However, the figures are

merely exemplary embodiments and should not be interpreted to limit the explicit claim language.

The claim language refers to two closed loop paths. (' 325 patent, cl. 1; id at col. 4:56-59; col.

7:32-39). Additionally, claim 6 of the ' 325 patent claims a singular "closed loop of circulating gas

which encircles both the first and second electronic image assemblies" (id , cl. 6); this further

indicates that the language of claim 1 requires two individual closed loops, rather than a single

unitary path. Thus, the "circulating fan assembly" must circulate gas through the first gaseous

loop, second gaseous loop, and heat exchanger, but the claim language does not require that the

first and second loops be connected, nor that all of the circulating gas enter all three elements.

Defendants' interpretation also improperly narrows the meaning of "circulating fan assembly" to

"circulating fan. " It is the fan assembly that must be "positioned to force circulating gas through

the first gaseous loop, second gaseous loop, and heat exchanger," not each single fan within the

assembly. The specification also makes clear that the positioning and orientation of the various

loops and fan assemblies are flexible. ('325 patent, col. 3:38-44, col. 5:8-3, 49-54, col. 8:63-9:5).

Defendants' interpretation of the claim language would constrain the positioning and orientation

of the circulating fan assembly in a way that is contrary to this broad language in the specification.

       Thus, I will construe the claim limitation "circulating fan assembly positioned to force

circulating gas through the first gaseous loop, second gaseous loop, and heat exchanger" consistent




                                                  7
with the plain and ordinary meaning of the claim language, that is "a collection of connected fans

that are operable together, positioned to circulate gas through the first gaseous loop, the second

gaseous loop, and the heat exchanger."

               2. Infringement by the Accused Link Kiosk

       The only remaining question is thus whether the undisputed arrangement and operation of

the Accused Link Kiosk satisfies the claim limitation. The parties agree that there are no disputes

on the remainder of the limitations in claims 1 and 2 of the ' 325 patent. (D.I. 203 at 8-10; D.I. 212

at 25). Defendants assert that even under the claim, as construed, summary judgment of literal

infringement cannot be granted because it collapses two claim elements into one. (D.I. 203 at 9-

10). Specifically, Defendants argue that Plaintiffs theory of infringement (that the "circulating

fan assembly" limitation is satisfied by two fan banks connected and controlled by the same

electrical components) means that the "open loop fan" is subsumed into the "circulating fan

assembly" because the open loop fan is also controlled by the same electrical component. (Id. ).

       I disagree. The specification contemplates that the open loop fan can be placed anywhere

in the invention so long as it "forces ambient air through the heat exchanger." (' 325 patent, cl. 1;

id. at col. 5:21-26). Moreover, the specification states that the heat exchanger may be cross-flow,

parallel flow, or counter-flow (id. at col. 5:53-54), and thus that the open loop fan and circulating

fan assembly may be directing the ambient and closed loop air in the same direction. Defendants'

reliance on Becton, Dickinson & Co. v. Tyco Healthcare Group, LP, 616 F.3d 1249 (Fed. Cir.

2010) is misplaced. There, the claim' s language specifically contemplated "a spring means

connected to said hinged arm" (emphasis added), clearly indicating that a "spring means" and

"hinged arm" are separate elements in the invention from one another. Id. at 1253-54. Here, the

claim language does not define the relationship between the open loop fan and the circulating fan




                                                  8
assembly limitations. The claim language defines these components by the function that they must

complete. (' 325 patent, cl. 1). Additionally, the difference in claim language-"fan" versus "fan

assembly"-indicates that the "open loop fan" could be included in the "circulating fan assembly"

(which can include more than one fan). As long as the overall assembly meets the remainder of

the claim limitation and there is an individual fan that meets the "open loop fan" limitation, both

claim limitations can be met by a product where the open loop fan is connected to or part of the

circulating fan assembly.

       There is no dispute that the fan banks positioned at the bottom of the display assemblies

are connected by an electrical component, are commonly controlled, and that together they are

"positioned to circulate air through the first closed gaseous loop, the second gaseous loop, and the

heat exchanger." Nor is there any dispute that there is at least one fan which "forces ambient air

through the heat exchanger." (D.I. 219, Ex. I, ,r,r 48-55). Thus, as a matter oflaw, claims 1 and 2

of the ' 325 are literally infringed by the Accused Products. I will therefore grant summary

judgment in favor of Plaintiff on these claims.

       B. Infringement of the '595 patent

       Plaintiff moves for summary judgment that Defendants infringe claim 1 of the ' 595 patent.

(D.I. 212 at 17). Claim 1 of the ' 595 patent reads as follows:

       1. A system for cooling an electronic display having a posterior display surface and
          contained within a housing, the system comprising:

           a constricted convection plate placed posterior to the posterior display surface;

           two side panels placed adjacent to the constricted convection plate and the posterior
           display surface, defining a constricted convection channel having an entrance and an
           exit; and

           a fan placed to draw air from outside of the housing through the constricted convection
           channel.




                                                  9
(' 595 patent, cl. 1). The parties' dispute centers on whether the accused product has a "constricted

convection channel," which I have construed to mean "constricted channel through which air may

flow to remove heat from the posterior display surface." (D.I. 153 at 2). Plaintiff argues that there

is no genuine dispute of material fact as to how the accused product operates as Defendants'

noninfringement argument relies on a previously rejected claim construction. (D.I. 212 at 17-19).

Defendants argue that there is a genuine dispute of material fact as to whether "any heat transfer

is actually taking place between the relevant components" when there are intervening components.

(D.I. 239 at 9).

        I agree with Defendants that a genuine dispute of material fact prevents summary judgment

of infringement of the '595 patent. Dr. Blonder has provided an opinion that "the air removes heat

from the ribbed heat sink and not the posterior display surface." (D.I. 205, Ex. 5 ,r 73). I do not

understand Dr. Blonder' s testimony to contradict my construction of "constricted convection

channel" as a "constricted channel through which air may flow to remove heat from the posterior

display surface." (D.I. 153 at 2). Moreover, Dr. Silzars' own invalidity report states that "the

location of the constricted convection plate . .. is selected so that an airflow through the resulting

constricted convection channel will travel substantially along the posterior surface of the display."

(D.I. 208, Ex. 13   ,r 113).   This testimony could be taken by a reasonable juror to be inconsistent

with Dr. Silzars' infringement opinion that infringement occurs where other elements transfer heat

from the posterior display surface to the ambient air. (D.I. 206, Ex. 8      ,r,r   37, 40). Taking the

evidence in the light most favorable to Defendants, as I am required to do, I determine that a

reasonable jury could conclude that the accused product does not infringe. Thus, I will deny

summary judgment of infringement of claim 1 of the ' 595 patent.




                                                    10
       C. Infringement of the '633 patent

       Plaintiff is asserting dependent claims 2 and 6 of the ' 63 3 patent against Defendants. The

claims read as follows :

       1. A system for cooling components in an electronic display comprising:
       a thermally conductive plate having a surface area;
       a component having a footprint smaller than the surface area of the plate and placed
       in thermal communication with the plate; and
       a plurality of ribs in thermal communication with the plate;
       wherein the plate provides a gaseous and contaminate barrier between the ribs and
       the component.
       2. The cooling system of claim 1 further comprising:
       a fan positioned to draw cooling air along the ribs.

       6. The cooling system of claim 1 wherein:
       the ribs have a hollow rectangular cross-section.

(' 633 patent, els. 1, 2, 6). I have construed "plurality of ribs in thermal communication with the

plate" to mean "plurality of ribs capable of thermal communication with the plate." (D.I. 153 at

2). Plaintiff asserts that summary judgment of infringement of the ' 633 patent is appropriate

because there is no genuine dispute of material fact as to whether the "in thermal communication"

limitation is met. (D.I. 212 at 19-20). Plaintiff asserts that Defendants' expert admitted that the

limitation is met by the accused device. (Id. at 21 ). Defendants argue that Plaintiff has "not

presented sufficient evidence that the alleged ribs are in thermal communication with the alleged

plate as a matter oflaw." (D.I. 239 at 11).

       I agree with Defendants that there are genume disputes of material fact preventing

summary judgment. Taking the evidence in the light most favorable to Defendants, as I am

required to do, it does not require a reasonable jury to find infringement of the ' 633 patent. Dr.

Silzars' statement that " [t]he plurality of ribs are capable of thermally communicating with the

cover plate of the Link device" does not explain how such thermal communication could occur.


                                                11
(D.I. 220, Ex. N    1 23).   Such conclusory testimony cannot support a finding of infringement. A

jury could reasonably find that the ribs are not capable of thermal communication with the cover

plate, given Dr. Blonder' s testimony that the "plate is attached with a non-thermally conducting

double sticky tape which would form a barrier to heat flow." (D.I. 220, Ex. AA at 100:3-5). 3 Thus,

because a reasonable jury could find that the accused product does not infringe, I will deny

Plaintiff's motion for summary judgment of infringement of the '633 patent.

        D. Induced Infringement of the '572 patent

        Plaintiff asks for summary judgment of induced infringement of the asserted claims of the

' 572 patent. The asserted claims read as follows:

        8. A method for cooling an electronic display having a front surface and a gap
        defined between a rear surface of the electronic display and a second posterior
        surface, comprising the steps of:
         circulating gas around the display in a closed loop;
         allowing the gas to contact the front surface of the electronic display; and
         forcing cooling air through the gap
        where the cooling air is not permitted to mix with the circulating gas.
         11. The method of claim 8 wherein:
         said gap is between 0.25 and 1.25 inches.
         14. The method of claim 8 wherein:
         said step of forcing cooling air through said gap is performed by a fan which pushes
         gas through the gap.
         15. The method of claim 8 further comprising the step of:
         filtering the cooling air prior to forcing it through said gap.

('572 patent, cl. 8, 11 , 14-15).




3
  While Plaintiff characterizes portions of Dr. Blonder' s testimony as an admission that the ribbed heat sink is
capable of thermal communication with the plate (D.I. 212 at 21), I do not believe that Plaintiff has presented
affirmative evidence at this stage to warrant a grant of summary judgment.


                                                          12
        Plaintiff argues that there is no dispute that ( 1) Defendants' customers directly infringe the

' 572 patent when they operate the accused products and (2) the accused products cannot be used

in a noninfringing manner. (D.I. 212 at 21-24). Defendants argue that (1) Plaintiff has not met its

burden of proof and (2) there is a genuine dispute of material fact as to whether the ' 572 patent

would be infringed by merely installing the accused kiosks. (D.I. 239 at 13).

        Plaintiff argues that Defendants have no genuine dispute of fact that their customers

directly infringe the asserted claims of the ' 572 patent. (D.I. 212 at 21-22). Defendants do not

appear to dispute this. (D.I. 239 at 13-14). However, Defendants assert that Plaintiff has not

presented facts to support a finding of the required intent for induced infringement. (Id. at 13 ).

        Section 271 (b) provides, "Whoever actively induces infringement of a patent shall be liable

as an infringer." 35 U.S.C. § 271(b). Liability for inducement may only arise if there is direct

infringement. Limelight Networks, Inc. v. Akamai Techs., Inc. , 572 U.S. 915, 921 (2014). To

succeed on a claim of induced infringement, the patentee must show that "the alleged infringer

possessed the requisite intent to induce infringement." Barry v. Medtronic, Inc. , 914 F.3d 1310,

1334 (Fed. Cir. 2019). "The intent requirement for inducement requires more than just intent to

cause the acts that produce direct infringement." DSU, 471 F.3d at 1306. As a prerequisite to

showing intent, "a defendant must know the acts constitute patent infringement." Commil USA,

LLCv. Cisco Systems, 135 S. Ct. 1920, 1928 (2015); see also Global-Tech Appliances, Inc. v. SEB

S.A., 563 U.S. 754, 766 (2011) ("induced infringement .. . requires knowledge that the induced

acts constitute patent infringement"). 4 " (I]nducement requires evidence of culpable conduct,


4
  The parties cite to language from DSU and Barry stating that intent may be found where the patentee can show
"that the alleged infringer knew or should have known his actions would induce actual infringements." DSU, 471
F.3d at 1306; (D.1. 212 at 22 (quoting Barry, 914 F.3d at 1334); D.I. 239 at 15 (discussing cases)). This cannot be
squared with the Supreme Court' s language in Global-Tech. requiring knowledge or "willful blindness" for induced
infringement. 563 U.S. at 766. The Supreme Court rejected a finding of induced infringement under the "deliberate
indifference" standard because it permitted "a finding of knowledge where there is merely a 'known risk' that the
induced acts are infringing." Id. at 770. Willful blindness requires substantially more than that a patentee "should


                                                        13
directed to encouraging another' s infringement, not merely that the inducer had knowledge of the

direct infringer' s activities." Id.

         Circumstantial evidence can support a finding of specific intent to induce
         infringement. Inducement can be found where there is evidence of active steps
         taken to encourage direct infringement, which can in turn be found in advertising
         an infringing use or instructing how to engage in an infringing use. Direct
         infringement and inducement are issues of fact.

Barry, 914 F.3d at 1334 (cleaned up). " [S]pecific intent may be inferred from circumstantial

evidence where a defendant has both knowledge of the patent and specific intent to cause the acts

constituting infringement." Sanofi v. Glenmark Pharm. Inc., 204 F. Supp. 3d 665 , 673 (D. Del.

2016).

         Plaintiff asserts that it is undisputed that Defendants "induce[] infringement by providing

the Link device to customers and encouraging and instructing [] customers to install and use the

Link device as it was intended to be used." (D.I. 212 at 23). Further, Plaintiff asserts that

Defendants "knew or should have known that these acts would cause [] customers to infringe,

because [Defendants] had knowledge of [the] ' 572 patent . . . and because they had specific intent

for[] customers to use the internal cooling systems of the Link display. " (Id. at 24). Defendants

assert that Plaintiff has not put forward evidence that Defendants had pre-suit knowledge of the

' 572 patent. (D.I. 238 at 16-17).

         I do not believe that this evidence, taken in the light most favorable to Defendants, supports

a finding of induced infringement as a matter of law. Specifically, while there is circumstantial

evidence from which a jury could infer specific intent to induce, a reasonable jury could equally

discount this evidence. Additionally, there are clear disputes of fact as to Defendants' knowledge

of the ' 572 patent. Thus, there are genuine disputes of material fact that should be resolved by the


have known" the induced acts were infringing. It requires that the accused infringer "subjectively believe there is a
high probability" that the acts are infringing and takes "deliberate actions to avoid learning of that fact. " Id. at 769.


                                                            14
factfinder. I will therefore deny Plaintiffs motion for summary judgment of induced infringement

of the asserted claims of the '572 patent.

       E. Written Description of the '287 Patent

       Defendants assert that summary judgment of invalidity for lack of written description

should be entered for the '287 patent because "the patent specification lacks any written description

of the claimed 'rear cooling chamber . . . containing an electrical component which is electrically

connected to the electronic display."' (D.I. 203 at 10). Plaintiff asserts that the written description

requirement is fulfilled because the claim limitation was present in the originally filed claims,

which are part of the written description. (D.I. 240 at 6-7).

       The written description requirement contained in 35 U.S.C. § 112,         ,r   1 requires that the

specification "clearly allow persons of ordinary skill in the art to recognize that the inventor

invented what is claimed." Ariad Pharm., Inc. , v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir.

2010) (en bane) (cleaned up). " In other words, the test for sufficiency is whether the disclosure of

the application relied upon reasonably conveys to those skilled in the art that the inventor had

possession of the claimed subject matter as of the filing date." Id. The written description inquiry

is a question of fact. See id. Although it is a question of fact, "[c]ompliance with the written

description requirement ... is amenable to summary judgment in cases where no reasonable fact

finder could return a verdict for the non-moving party." PowerOasis, Inc. v. T-Mobile USA, Inc.,

522 F.3d 1299, 1307 (Fed. Cir. 2008).         " A party must prove invalidity for lack of written

description by clear and convincing evidence." Vasudevan Software, Inc. v. MicroStrategy, Inc.,

782 F.3d 671, 682 (Fed. Cir. 2015).

        "Original claims are part of the original specification and in many cases will satisfy the

written description requirement." Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1297




                                                  15
(Fed. Cir. 2017). As in Mentor Graphics, the very language that Defendants allege is "not

supported by the specification was present in the originally-filed claims" and " [t]he claims at issue

in this case are indistinguishable from other cases relying on originally-filed claims to satisfy the

written description requirement." Id. Original claim 18 recites "a rear cooling chamber positioned

behind the electronic display and containing an electrical component which is electrically

connected to the electronic display." (D.I. 242 at 22). The Federal Circuit in ScriptPro LLC v.

InnovationAssocs. , Inc., 833 F.3d 1336, 1341 (Fed. Cir. 2016), stated:

       [A] specification's focus on one particular embodiment or purpose cannot limit the
       described invention where that specification expressly contemplates other
       embodiments or purposes. This is especially true in cases such as this, where the
       originally filed claims are not limited to the embodiment ... that is the focus of the
       specification.

The same is true here. Thus, at a minimum, there is a genuine dispute of material of fact as to

whether the language of the original claims provides sufficient written description support for the

asserted claims of the '287 patent. Therefore, I will deny Defendants' motion for summary

judgment of lack of written description for the '287 patent.

       F. Inequitable Conduct

       Defendants have asserted inequitable conduct as an affirmative defense. (D.I. 101        ,r,r 237-
40, 314-17). Defendants premise their inequitable conduct defense on the allegation that the

named inventor of the ' 595 and ' 322 patents, Mr. Dunn, misrepresented the inventorship. (Id.) .

Specifically, Defendants allege that Mr. Bolton and/or Mr. Gavel conceived of specific

contributions to the inventions claimed.       (Id.).   Plaintiff argues summary judgment of no

inequitable conduct should be granted because Defendants cannot show that an intent to deceive

is the only reasonable inference to draw from the evidence. (D.I. 212 at 27).




                                                  16
       To show inequitable conduct, an accused infringer must generally show (1) "that the

patentee acted with the specific intent to deceive the PTO" and (2) that "but for" the

misrepresentation, the patent would not have issued. Therasense, Inc. v. Becton, Dickinson & Co.,

649 F.3d 1276, 1290 (Fed.Cir.2011) (en bane). There is no dispute that misrepresentations of

inventorship are material. See PerSeptive Biosystems, Inc. v. Pharmacia Biotech, Inc. , 225 F.3d

1315, 1321 (Fed. Cir. 2000) ("As a critical requirement for obtaining a patent, inventorship is

material."). Intent may be inferred "from indirect and circumstantial evidence." Id. "[T]o meet

the clear and convincing evidence standard, the specific intent to deceive must be 'the single most

reasonable inference able to be drawn from the evidence."' Id. (quoting Star Sci. , Inc. v. R.J

Reynolds Tobacco Co., 537 F.3d 1357, 1366 (Fed. Cir. 2008)).

       There are significant disputes of material fact on both prongs of the test for inequitable

conduct. There is an underlying factual dispute as to whether the inventorship of the patents has

been misrepresented.     Additionally, there is a material dispute of fact on deceptive intent;

Defendants have put forward affirmative circumstantial evidence of intent to deceive through its

expert, Mr. Sharp. (D.I. 208, Ex. 12 ,r,r 340-55 , 385-87).

       While the burden of proving intent is a heavy one, I cannot conclude as a matter of law that

Defendants cannot show that Mr. Dunn intended to deceive the PTO. Therefore, Plaintiffs motion

for summary judgment is denied with respect to inequitable conduct.

       G. Pre-Notice Damages

       Defendants request summary judgment of no pre-notice damages for the '595, '287, ' 325

and ' 633 patents because Plaintiff cannot satisfy its burden of proof that it complied with the

marking statute and did not otherwise provide actual pre-suit notice of infringement. (D.I. 203 at

12). Plaintiff opposes the motion for summary judgment as to pre-notice damages for the '633




                                                 17
and ' 595 patents but admits that it did not begin marking products covered by the ' 325 and '287

patents until after it provided actual notice to Defendants by filing notice of its intention to amend

the Complaint. (Id. at 16; D.I. 240 at 8 n.5). Thus, I will grant summary judgment of no pre-suit

damages for the ' 325 and '287 patent.

       Defendants' argument that Plaintiff has not proven it has met its marking obligation for the

' 595 and '633 patents is two-fold. First, Defendant argues that Plaintiff cannot establish that it

marked "substantially all" of its products. (D.I. 203 at 12). Second, Defendant asserts that Plaintiff

has not satisfied the "association" requirement of the marking statute. (Id. at 14-15). Plaintiff

asserts that it has provided evidence that it has continuously marked substantially all of its patented

products by labeling them with the word "patent" and an address to a website that associates the

patented article with the patent number(s). (D.I. 240 at 8-11).

       35 U.S.C. § 287 provides,

       Patentees . . . may give notice to the public that the same is patented . . . by fixing
       thereon the word "patent" or the abbreviation "pat." together with an address of a
       posting on the Internet, accessible to the public without charge for accessing the
       address, that associates the patented article with the number of the patent .. . . In the
       event of failure so to mark, no damages shall be recovered by the patentee in any
       action for infringement, except on proof that the infringer was notified of the
       infringement and continued to infringe thereafter, in which event damages may be
       recovered only for infringement occurring after such notice. Filing of an action for
       infringement shall constitute such notice.

Plaintiff has produced evidence showing that the accused products have been marked "by fixing

thereon the word 'patent' . . . together with the address of a posting on the Internet." 35 U.S.C.

§ 287. Plaintiff has produced sample product patent marking labels and a declaration under oath

that "[s]ince at least as early as 2013 , [Plaintiff] has consistently and continuously marked

substantially all of its patented products" through virtual marking, and "[e]very BoldVu display

manufactured by [Plaintiff] since at least as early as 2013" has been virtually marked. (D.I. 241 ,




                                                  18
Ex. GGGG ,r,r 7-8). This evidence is sufficient to survive summary judgment when the patentee

engages in physical marking. See Sentry Protection Prods, Inc. v. Eagle Mf'g Co., 400 F.3d 910,

918 (Fed. Cir. 2005).

        Defendants, however, challenge the sufficiency of the association on Plaintif-f s website

under the marking statute. Defendants argue that the website does not sufficiently "associate[] the

patented article with the number of the patent" under the marking statute. (D.I. 203 at 14). Plaintiff

argues that the website satisfies the association requirement because the website labels the listed

patents as "LCD display patents" and states, "one or more of the above listed MRI patents may be

used by LG-MRI products under license from MRI, Inc." (D.I. 240 at 10). The parties ' dispute

centers on what § 287 requires where it states that "of a posting on the Internet, accessible to the

public without charge for accessing the address, that associates the patented article with the number

of the patent."

        Section 287 creates a notice requirement for a patentee to receive damages for

infringement. "The notice requirement is designed for the information of the public and provides

a ready means of discerning the status of the intellectual property embodied in an article of

manufacture or design." Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141 , 162 (1989).

"In determining whether the patentee marked its products sufficiently to comply with the

constructive notice requirement, the focus is not on what the infringer actually knew, but on

whether the patentee' s actions were sufficient, in the circumstances, to provide notice in rem."

Nike, Inc. v. Wal-Mart Stores, Inc., 138 F.3d 1437, 1446 (Fed. Cir. 1998). The virtual marking

requirement was intended to provide such notice in a manner commensurate with the notice

provided by physical marking. 5


5The USPTO prepared a report to Congress in 2014 on virtual marking. See Report to Congress on Virtual Marking,
September 2014, https://www.uspto.gov/sites/default/files/aia_ implementation/VMreport.pdf. The report notes,


                                                      19
        The plain language of the marking statute requires that the website (the "internet posting")

"associate[] the patented article with the number of the patent." 35 U.S.C . § 287 (emphasis added).

A patentee may not rely on the mere fact that the product is marked with the website for

"association"; the statute is clear that it is the function of the website to associate the patent and

the patented article. This requirement ensures that virtual marking provides a level of notice

commensurate with that of physical marking-the product is associated with the patent, even

where a patentee may use a single website to mark multiple products. Mere direction to a general

website listing patents for all the patentee' s products does not create this same association.

Additionally, permitting such a practice would likely create issues under the false marking statute

if association could be inferred solely from marking the product with the website address. See 35

U.S.C. § 292; Clontech Labs., Inc. v. Invitrogen Corp., 406 F.3d 1347, 1352 (Fed. Cir. 2005)

("When the statute refers to an ' unpatented article' the statute means that the article in question is

not covered by at least one claim of each patent with which the article is marked."). Thus, it is

clear from the plain language of the statute itself and related statutes that the website itself must

do more than simply list the patentee's patents. Simply listing all patents that could possibly apply

to a product or all patents owned by the patentee on the patentee' s marking website does not give

the public notice. It merely creates a research project for the public.

        Plaintiff has submitted various iterations of its marking website. (D.I. 242, Ex. EEEE).

One such iteration lists 94 patents, with 77 of those being United States patents, but makes no

reference to specific LG-MRI products. (Id. at 193-202). At the bottom of the list of patents in

this iteration, the website states, "One or more of the above listed MRI patents may be used by




"According to the legislative history of the AIA, Congress intended the virtual marking amendment to save costs for
manufacturers and to facilitate effective marking of small products." Id at 1. Neither motivation indicates that
Congress intended to decrease the notice provided by marking, either physical or virtual.


                                                       20
LG-MRI products under license from MRI, Inc." (D.I. 242 at 202). Other iterations of the website

merely title the patent list with "MRI LCD Display Patents" with no mention of products. (Id. at

166-86).

          Here, Plaintiffs website does nothing to "associate" any specific product it has marked

with the patents which cover it. While the website clarifies the patent category (LCD Display

Patents), it does not mention a single specific patented article by product number or product

name (e.g., CoolVu, BoldVu). (Id. at 153-257). Thus, the website does nothing to "associate"

any of 112 patents with any of the 46 identified covered products; it does not provide "a ready

means of discerning the status of the intellectual property embodied in an article of manufacture

or design. " Bonito Boats, 489 U.S . at 162. This is insufficient as a matter of law to meet the

requirements of virtual marking under § 287. Thus, I will grant Defendants' Motion for

Summary Judgment of no pre-suit damages for all patents, including the '633 patent and ' 595

patent.

          H. Lanham Act / DDTP Counterclaims

          Defendants have counterclaims under the Lanham Act and the Delaware Deceptive Trade

Practice Statute. (D.I. 101 11453-611). Defendants' counterclaims are for false designation of

origin and unfair competition. (Id.). The counterclaims are based upon Plaintiffs purported use

of a copyrighted rendering of Defendants' Waypoint kiosk product that depicted the Waypoint

trade dress to misleadingly advertise MRI ' s own products. (Id.). Plaintiff moves for summary

judgment based on insufficient evidence of distinctive trade dress or likelihood of confusion. (D.I.

212 at 32). Defendants assert that there are genuine disputes of material fact preventing summary

judgment. (D.I. 239 at 26).




                                                  21
       The parties appear to agree on the legal requirements for such claims under the Lanham

Act. (D.I. 212 at 32; D.I. 239 at 27). To establish a claim under the Lanham Act based upon an

unregistered trade dress, the plaintiff must prove ( 1) that the infringing trade dress is nonfunctional,

(2) that the trade dress is inherently distinctive or has acquired secondary meaning/distinctiveness,

and (3) that unauthorized use is likely to cause consumer confusion. Rose Art. Indus. v. Swanson ,

235 F.3d 165, 171 (3d Cir. 2000); Keurig, Inc. v. Sturm Foods, Inc. , 2012 WL 4049799, at ,r 10

(D. Del. Sept. 13, 2012). The parties also agree that the DDTP claim does not need to be separately

analyzed. (D.I. 212 at 33; D.I. 239 at 27).

        Plaintiff does not contest that the allegedly infringing trade dress is nonfunctional but

asserts that Defendants have not produced sufficient evidence of distinctiveness or likelihood of

confusion. (D.I. 212 at 32-33). Whether there is a secondary meaning or likelihood of confusion

are questions of fact. Dranoff-PerlsteinAssocs. v. Sklar, 967 F.2d 852, 862 (3d Cir. 1992). "When

the primary significance of the trade dress to a consumer is in designating not the product but its

producer, the trade dress has acquired secondary meaning." Ideal Toy Corp. v. Plawner Toy Mfg.

Corp. , 685 F.2d 78, 82 (3d Cir. 1982). Courts may consider "factors such as length of use, buyer

association, extent of sales and advertising, and the fact of copying" in assessing secondary

meaning. Id In determining whether trade dress creates likelihood of confusion, courts should

look to a variety of factors, including "the degree of similarity" in the trade dress, "intent of the

defendant in adopting its trade dress," and "evidence of actual confusion." McN eil Nutritionals,

LLC v. Heartland Sweeteners, LLC, 11 F.3d 350, 358 (3d Cir. 2007).

        Defendants have cited to circumstantial evidence of both secondary meaning and consumer

confusion. (D.I. 239 at 29-30 (presenting evidence of copying, length of use, actual confusion,

and trade dress similarity)). A reasonable jury, taking this evidence in the light most favorable to




                                                   22
Defendants, could conclude that Defendants' trade dress had acquired secondary meaning and

Plaintiffs use of the trade dress created a likelihood of confusion in the market. Thus, the evidence

is sufficient to create a genuine dispute of material fact on the Lanham Act and Delaware Deceptive

Trade Practice counterclaims. Therefore, I will deny Plaintiffs motion for summary judgment as

to Defendants' Lanham Act and DDTP counterclaims.

       I. Damages Under the Lanham Act, DDTP, and the Copyright Act

       Plaintiff requests summary judgment of no statutory and monetary damages for

Defendants' false designation of origin, copyright infringement, and unfair competition

counterclaims. (D.I. 212 at 33-34). At oral argument, Defendants stated that they are not seeking

any monetary damages for these counterclaims. (Hr' g Tr. at 59:12-14, 61:18-20). Thus, I will

dismiss Plaintiffs motion for summary judgment of no damages as moot.

IV.    CONCLUSION

       For the foregoing reasons, I grant Plaintiffs motion for summary judgment of infringement

of the ' 325 patent, dismiss Plaintiffs motion for summary judgment of no damages under the

Lanham/DDTP/Copyright Act as moot, and deny the remainder of Plaintiffs summary judgment

motion. Plaintiffs Daubert motion is reserved.

       I grant Defendants' motion for summary judgment of no pre-notice damages on the four

remaining patents and deny the remainder of Defendants' summary judgment motion. Defendants'

Daubert motions are reserved.

       An accompanying order will be entered.




                                                 23
